15‐2265 
     Mishtaku v. Espada 
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                        
 1          At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 28th day of September, two thousand sixteen. 
 4    
 5          PRESENT:  PIERRE N. LEVAL,   
 6                            RAYMOND J. LOHIER, JR., 
 7                                     Circuit Judges, 
 8                            JOHN G. KOELTL, 
 9                                     District Judge.* 
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          MARTIN MISHTAKU, 
13                                              Plaintiff‐Appellant, 
14                                      
15                                     v.                                                 No. 15‐2265 
16                                                                                      
17          OFFICER CINDY ESPADA, SERGEANT ANTHONY 
18          ESPOSITO, DEPUTY INSPECTOR 
19          ANDREW LUNETTA, DIRECTOR THOMAS M. 
20          PRASSO, POLICE DEPARTMENT LICENSE 
21          DIVISION, CITY OF NEW YORK, 
22           
23                                              Defendants‐Appellees. 
24          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     * The Honorable John G. Koeltl, of the United States District Court for the Southern 
     District of New York, sitting by designation. 

                                                    1
 1           
 2          FOR PLAINTIFF‐APPELLANT:                     MARTIN MISHTAKU, pro se, Flushing, NY.  
 3                               
 4          FOR DEFENDANTS‐APPELLEES:                    ELIZABETH I. FREEDMAN, Assistant 
 5                                                       Corporation Counsel, for Zachary W. 
 6                                                       Carter, Corporation Counsel of the City 
 7                                                       of New York, New York, NY. 
 8           
 9          Appeal from a judgment of the United States District Court for the Southern 

10   District of New York (Vernon S. Broderick, Judge). 

11          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND 

12   DECREED that the judgment of the District Court is AFFIRMED. 
13          Plaintiff‐appellant Martin Mishtaku, proceeding pro se, appeals the District 
14   Court’s judgment dismissing his complaint, which asserted violations of the Second 

15   Amendment and the Equal Protection Clause.    We assume the parties’ familiarity with 

16   the facts and record of the prior proceedings, to which we refer only as necessary to 

17   explain our decision to affirm.   

18          We review the District Court’s grant of a motion for judgment on the pleadings 

19   pursuant to Federal Rule of Civil Procedure 12(c) de novo, accepting all of Mishtaku’s 

20   allegations as true.    Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012).     

21          We apply intermediate scrutiny to “laws implicating the Second Amendment.”   

22   N.Y. State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 260–61 (2d Cir. 2015), cert. 

23   denied sub nom. Shew v. Malloy, 136 S. Ct. 2486 (2016).    Section 400.00 of the New York 

24   Penal Law requires that an applicant for a “license[] to carry, possess, repair and dispose 

25   of [a] firearm[]” be “of good moral character,” and Title 38 § 5‐10 of the Rules of the City 
26   of New York states that “an application for a handgun license may be denied” when 
27   “[t]he applicant has been arrested . . . or is reasonably believed to have a disability or 

28   condition that may affect the ability to safely possess or use a handgun, including . . . 

29   mental illness.”    In District of Columbia v. Heller, the Supreme Court cautioned that 


                                                     2
 1   “nothing in our opinion should be taken to cast doubt on longstanding prohibitions on 

 2   the possession of firearms by felons and the mentally ill,” describing such regulations as 

 3   “presumptively lawful regulatory measures.”    554 U.S. 570, 626 & n.26 (2008).    Here, 

 4   the challenged regulations satisfy intermediate scrutiny because “New York has 

 5   substantial, indeed compelling, governmental interests in public safety and crime 

 6   prevention,” Kachalsky v. County of Westchester, 701 F.3d 81, 97 (2d Cir. 2012), and the 

 7   challenged regulations are substantially related to those important interests.    We 

 8   therefore agree with the District Court that the challenged regulations do not violate the 

 9   Second Amendment.     

10          “To prove a violation of the Equal Protection Clause . . . a plaintiff must 
11   demonstrate that he was treated differently than others similarly situated as a result of 
12   intentional or purposeful discrimination.”    Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir. 

13   2005).    We agree with the District Court that Mishtaku failed to allege how 

14   defendants‐appellees treated him differently than other similarly‐situated individuals 

15   and therefore failed to state an equal protection claim.    See id. at 129.     

16          Finally, we conclude that the District Court did not err in declining to exercise 

17   supplemental jurisdiction over state‐law claims brought under Article 78 of the New 

18   York Civil Practice Law and Rules.    See Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 

19   635, 639–40 (2009).   

20          We have considered all of Mishtaku’s remaining arguments and conclude that 

21   they are without merit.    Accordingly, we AFFIRM the judgment of the District Court. 

22           
23                                                       FOR THE COURT: 
24                                                       Catherine O=Hagan Wolfe, Clerk of Court 




                                                     3